DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT/DK20019/050158 filed on 05/15/2019.

Claim Status
Claims 128-154 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 01/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 128-130, 134-135, 142-145, 148, 152, and 154 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittorff et al. (U.S.P. 10,543,205).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Wittorff et al. discloses two-layer oral delivery tablets in Tables 3 and 4 wherein each embodiment of examples 13 and 18 contain non-directly compressible and directly compressible sugar alcohols in the first layer, only directly compressible sugar alcohols in the second layer, and active agents in both layers. In example 13 the first layer contains wt 50% non-directly compressed sorbitol, 10 wt % directly compressed xylitol, 36.62 wt% directly compressed CaCO3 and 3.35 wt% active agents. Active agents, by the definition of the instant specification page 52 paragraph 2, include sweeteners and flavorings. In example 13 the second layer contains 62 wt% directly compressible erythritol and 36.5 wt % directly compressible CaCO3, and 1.15 wt% active agents. In example 18 the first layer contains wt 50% non-directly compressed erythritol, 11 wt % directly compress xylitol, 35.62 wt% directly compressed CaCO3 and 3.35 wt% active agents. Active agents, by the definition provided in the instant specification (page 52 paragraph 2) include sweeteners and flavorings. In example 18 the second layer contains 61 wt% directly compressible xylitol and 37.4 wt % directly compressible CaCO3, and 1.25 wt% active agents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 131-133, 136, 138-141, 146-147, 149-151, and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Wittorff et al. (U.S.P. 10,543,205).
 	Wittorff is discussed in the Anticipation Rejection supra. 
Wittorff differs from the particular claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Wittorff teaches a single embodiment of preferred components and ranges as discussed supra. Wittorff further expands from those embodiments teaching additional ranges, alternate components, and other embodiments. While these additional teachings do not form a singular embodiment, they do disclose the components of the instant recited composition and uses each component of their established function in the art within the instantly claimed ranges. Given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the present invention to have selected and combined known components for their known function with predictable results of a tablet made of modules that contain a population of particles and actives. MPEP §2143 and §2144.06(I).
Wittorff teaches a plurality of modules are in slice like layers [Wittorff column 5 lines 12-13] multiple modules [Wittorff claim 14] which contain an active wherein active agents are selected among the group of dietary supplements, oral and dental compositions, antiseptic agents, pH adjusting agents, anti-smoking agents, sweeteners, flavorings, aroma agents or drugs [Wittorff column 12 lines 33-39]. Wittorff further depicts tablets with two modules or layers, where both modules have active agents, the second module can contain no non-DC sugars [Wittorff Tables 3 and 4, Ex 13 and 18] 
Wittorff teaches that at least 10% by weight of tablet is NDC erythritol [Wittorff claims 1, 18, 19, 20].
Wittorff teaches that at least 10% by weight of tablet is DC sugar alcohol [Wittorff claims 19 and 20].
Regarding claim 131, Wittorff teach that at least 80% of the non-DC are greater than 200 microns [Wittorff claim 10, column 4 lines 28-34].
Regarding claim 132, Wittorff teach that the active may be caffeine [Wittorff column 12 paragraphs 1 and 4, column 13 line 64].
Regarding claim 133, Wittorff teaches that the active may be pharmaceutical actives [Wittorff column 11 paragraph 4], active agents that are medicines, migraine drugs, and dental products [ Wittorff column13 line 63 to column 14 line 48].
Wittorff teaches that the tablet may contain an active wherein active agents selected among the group of dietary supplements, oral and dental compositions, antiseptic agents, pH adjusting agents, anti-smoking agents, sweeteners, flavorings, aroma agents or drugs [Wittorff column 12 lines 33-39].
Wittorff teaches that the active is used at 0.5 % wt of the tablet [Wittorff table 1].
Regarding claim 136, Wittorff teaches that active agents may be sweeteners and flavors, sweeteners may be 0.001 to 8% by weight of the tablet [Wittorff column 2 lines 45-55] and flavors may be 1-10% by weight of the tablet [Wittorff column 6 lines 34-37].
Regarding claim 138, Wittorff teaches that flavors may be of or from plants and extracts [Wittorff column 6 lines 38-48].
Regarding claim 140, Wittorff teaches that preferred high intensity sweeteners include stevioside [Wittorff column 2 lines 30- 35].
Regarding claim 141, Wittorff teaches that the tablet includes a mucoadhesive agent [Wittorff column 6 lines 23-24].
Wittorff teaches that the tablet is at least 10% by weight of tablet is NDC erythritol [Wittorff claims 1, 18, 19, 20], sorbitol, erythritol, xylitol, lactitol, maltitol, mannitol, or isomalt [Wittorff column 3 paragraph 6].
Wittorff teaches in Tables 3 and 4 embodiments that depict tablets with two modules or layers, where the first layer includes Non-DC sugar alcohol at at least 30% [Wittorff Ex 13 and18].
Wittorff teaches that at least 10% by weight of tablet is DC sugar alcohol [claims 19 20] which can be sorbitol, erythritol, xylitol, lactitol, maltitol, mannitol, or isomalt [Wittorff column 3 paragraph 6].
Wittorff teaches that at least 30% by weight of the first tablet can be directly compressible sugar [Wittorff Table 3 Ex 13 and 18].
Regarding claim 146, Wittorff teaches that binders are less than 10 percent by weight of the tablet [Wittorff column 6 lines 25-26].
Regarding claim 147, Wittorff teaches the use of enhancers [Wittorff column 6 lines 19-20].
Wittorff teaches that the weight ratio between DC sugars and non-DC sugars is greater than 0.3 [Wittorff column 7 lines 10-15].
Regarding claim 149 and 150, Wittorff teaches the use of pectin, alginates, carrageenan, and xanthan gum [Wittorff column 11 line 1-2].
Regarding claim 151, Wittorff teaches the use of chlorophenriamin [Wittorff column 12 line 3-4], desmopressin acetate [Wittorff column 14 paragraph 1], doxylamine [Wittorff column 12 paragraph], nicotine, nifedinpine [Wittorff column 14 line 6], nitroglycerine [Wittorff column 14 line 9], ondansetron [Wittorff column 12 line 1], or oxytocin [Wittorff column 14 line 14].
Wittorff teaches that the tablets contain multiple modules [Wittorff claim 14] and further teach that the plurality of modules are in slice like layers [Wittorff column 5 lines 12-13].
Wittorff further teaches that the tablet contains an active agent and that active agents are selected from among the group of dietary supplements, oral and dental compositions, antiseptic agents, pH adjusting agents, anti-smoking agents, sweeteners, flavorings, aroma agents or drugs [Wittorff column 12 lines 33-39]. Finally, Wittorff teaches in Tables 3 and 4 embodiments which, depict tablets with two modules or layers, where both modules have active agents, the second module can contain no non-DC sugars [Wittorff Ex 13 and 18]. 
Regarding claim 153, Wittoroff teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created.

2) Claims 128-130 and 132-154 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen ‘455 (US 2006/0051455 A1).
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188].
Andersen ‘455 differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Andersen ‘455 teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition.
However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Andersen ‘455 to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
It would have been prima facie obvious for one of ordinary skill in the art to have used a combination of sweeteners in the first module by following the teachings of Andersen ‘455 given that Andersen ‘455 specifically discloses the use of compressible and non-compressible components in the modules for the benefit of better texture and Andersen provides sugar alcohols that can be directly compressible and non-directly compressible. It would be prima facie obvious to combine compressible and non-compressible sweeteners for their art recognized purpose of sweetening. See MPEP §2144.06(I).
It would have been prima facie obvious for one of ordinary skill in the art to have optimized the ratio of the sweeteners in the first module by following the teachings of Andersen given that Andersen specifically discloses the use of compressible and non-compressible components in the modules for the benefit of better texture and Andersen provides sugar alcohols that can be directly compressible and non-directly compressible. It would have been prima facie obvious to optimize the ratio of compressible and non-compressible sweeteners to produce the desired texture and chew of the tablet. See MPEP §2144.05(II).
Regarding claim 129, Andersen ‘455 teaches that at least one module has at least 50% sweetener [Andersen ‘455 ¶0066].
Regarding claim 130, Andersen ‘455 teaches an example where the coating is 85% sorbitol [Andersen ‘455 ¶0249].
Regarding claim 132, Andersen ‘455 teaches the use of caffeine as an active agent [Andersen ‘455 ¶0168, ¶0155, and ¶0158].
Regarding claim 133, Andersen ‘455 teaches the use of active agents that are pharmaceutical ingredients [Andersen ‘455 ¶0151-¶0173].
Regarding claim 134, Andersen ‘455 teaches an example which has actives in both modules [Andersen ‘455 ¶0234].
Regarding claim 135 and 136, Andersen ‘455 teaches that aroma agents or flavors, which are considered active agents [Andersen ‘455 ¶0156], maybe used in amounts of 0.01% to 30% of the final tablet weight [Andersen ‘455 ¶0145].
Regarding claim 137, Andersen ‘455 teaches the use of a water-soluble fiber inulin as a bulking agent [Andersen ‘455 ¶0138].
Regarding claim 138, Andersen ‘455 teaches the use of fruit and vegetable extracts as colorants and whiteners [Andersen ‘455 ¶0024].
Regarding claim 139 and 153, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220]. 
Regarding claim 140, Andersen ‘455 teaches stevioside as a preferred high-intensity artificial sweetener [Andersen ‘455 ¶0135 and [¶0166].
Regarding claim 141, Andersen ‘455 teaches the use of mucoadhesive agents alginates, pectin, carrageenan, and xanthan gum [Andersen ‘455 ¶ 0148], as well as, methylcellulose (MC), hydroxyethyl cellulose (HEC), hydroxypropyl cellulose (HPC) and hydroxypropyl methylcellulose (HPMC) [Andersen ‘455 ¶0182].
Regarding claim 142, Andersen ‘455 teaches the use of mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134].
Regarding claim 143 Andersen ‘455 teaches that bulk sweeteners may be 5% to 95% of the tablet [Andersen ‘455 ¶0132] and can be mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134]. Andersen further teaches and example wherein sweeteners in the first module may be 57.4% of the first module.
Regarding claim 144, Andersen ‘455 teaches the use of mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134].
Regarding claim 145, Andersen ‘455 teaches an example wherein sorbitol in the first module may be 57.4% of the first module.
Regarding claim 146, Andersen ‘455 teaches the use methylcellulose (MC), hydroxyethyl cellulose (HEC), hydroxypropyl cellulose (HPC) and hydroxypropyl methylcellulose (HPMC) [Andersen ‘455 ¶0182] as 0 to 75% by weight of the finished tablet [Andersen ‘455 ¶0180] or 0 to 1% by weight of the gum base [Andersen ‘455 ¶0127].
Regarding claim 147, Andersen ‘455 teaches the use of an enhancer to increase the dispersion and release of an active [Andersen ‘455 ¶0222].
Regarding claim 149 and 150, Andersen ‘455 teaches the use of alginates, pectin, carrageenan, and xanthan gum [Andersen ‘455 ¶ 0148].
Regarding claim 151, Andersen ‘455 teaches the use of actives including chlorpheniramine [Andersen ‘455 ¶0154], caffeine [Andersen ‘455 ¶0155], desmopressin [Andersen ‘455 ¶0168], nicotine [Andersen ‘455 ¶0154], nifedipine [Andersen ‘455 ¶0168], and nitroglycerin [Andersen ‘455 ¶0155], omeprazole [Andersen ‘455 ¶0155], ondansetron [Andersen ‘455 ¶0154], oxytocin [Andersen ‘455 ¶0168], phenylephedrine [Andersen ‘455 ¶0155], piroxicam [Andersen ‘455 ¶0155], propranolol [Andersen ‘455 ¶0155], melatonine [Andersen ‘455 ¶0155], loratadine [Andersen ‘455 ¶0155], diphenhydramin [Andersen ‘455 ¶0154], or sumatriptan [Andersen ‘455 ¶0155].

3) Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen ‘455 (US 2006/0051455 A1) in view of Andersen ‘331 et al. (U.S.P. 8,623,331 B2 – hereinafter Andersen ‘331).
	The teaching of Andersen ‘455 are discussed above. 
Andersen ‘455 differs from claim 131 insofar as it teaches specific sweeteners but fails to specifically disclose the particle size of the sweeteners used in the tablets. The teachings of Anderson ‘331 help to cure this deficit.
Andersen ‘331 teaches a chewable tablet with multiple modules [abstract] which include sugars and actives. Andersen ‘331 further teaches that the sweeteners in its tablet have an average diameter of below 700µm [Andersen ‘331 ¶0110].
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles in the first module by following the teachings of Andersen ‘331 given that Andersen specifically discloses the same sweeteners but does not specify a size and Andersen ‘331 provides a size for the sweeteners. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  

Conclusion
No claims are currently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612